                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


RICKY H. JONES,

               Petitioner,

       v.                                                   Case No. 20-CV-616

DYLON RADTKE,

               Respondent.


                                       RULE 4 ORDER


       Ricky Howard Jones, who is currently incarcerated at the Green Bay Correctional

Institution, filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Docket #

1.) On August 12, 2020, I granted Jones’ motion for leave to proceed without prepayment of

the filing fee and ordered him to file an amended petition utilizing the form provided in order

to facilitate screening of the petition. (Docket # 14.) Jones has filed an amended petition

(Docket # 15) and it is ready for screening in accordance with Rule 4 of the Rules Governing

Section 2254 Cases. Under Rule 4, I must dismiss a petition summarily if “it plainly appears

from the petition and any attached exhibits that the petitioner is not entitled to relief in the

district court.” During this initial review, I determine whether the petitioner has set forth

cognizable constitutional or federal law claims and exhausted available state remedies.

       Jones’ petition raises various grounds for relief, including ineffective assistance of trial

counsel and racially discriminatory jury selection. (Docket # 15 at 6–8.) The grounds stated

by Jones in his petition translate, at least colorably, into violations of Jones’ rights under the

United States Constitution. Also, it appears that Jones has exhausted his state court remedies.




            Case 2:20-cv-00616-NJ Filed 08/31/20 Page 1 of 3 Document 16
(Docket # 15 at 7–8.) Thus, summary dismissal under Rule 4 is not appropriate and the

respondent will be called upon to serve and file an answer, motion, or other response to the

petition for a writ of habeas corpus.

       NOW, THEREFORE, IT IS HEREBY ORDERED THAT a copy of Jones’ petition

and this order shall be served upon the respondent by service upon the State of Wisconsin

Attorney General.

       IT IS FURTHER ORDERED THAT the respondent is directed to serve and file an

answer, motion, or other response to the petition, complying with Rule 5 of the Rules

Governing Habeas Corpus Cases, within SIXTY (60) days of the date of this order.

       IT IS FURTHER ORDERED THAT unless the respondent files a dispositive motion

in lieu of an answer, the parties shall abide by the following schedule regarding the filing of

briefs on the merits of the petitioner’s claim:

       1.       The petitioner shall have forty-five (45) days following the filing of the

respondent’s answer within which to file his brief in support of his petition;

       2.       The respondent shall have forty-five (45) days following the filing of the

petitioner’s brief within which to file a brief in opposition. If petitioner does not file a brief,

the respondent has forty-five (45) days from the due date of the petitioner’s brief to file her

brief; and

       3.       The petitioner shall have thirty (30) days following the filing of the

respondent’s opposition brief within which to file a reply brief, if any.

       In the event that respondent files a dispositive motion and supporting brief in lieu of

an answer, this briefing schedule will be suspended and the briefing schedule will be as

follows:


                                                  2

             Case 2:20-cv-00616-NJ Filed 08/31/20 Page 2 of 3 Document 16
       1.      The petitioner shall have forty-five (45) days following the filing of the

respondent’s dispositive motion and supporting initial brief within which to file a brief in

opposition;

       2.      The respondent shall have thirty (30) days following the filing of the

petitioner’s opposition brief within which to file a reply brief, if any.

       Pursuant to Civil L.R. 7(f), the following page limitations apply: briefs in support of

or in opposition to the habeas petition or a dispositive motion filed by the respondent must

not exceed thirty (30) pages and reply briefs must not exceed fifteen (15) pages, not counting

any statements of facts, exhibits, and affidavits.



       Dated at Milwaukee, Wisconsin this 31st day of August, 2020.



                                                     BY THE COURT:

                                                     s/Nancy Joseph
                                                     NANCY JOSEPH
                                                     United States Magistrate Judge




                                                 3

            Case 2:20-cv-00616-NJ Filed 08/31/20 Page 3 of 3 Document 16
